Mr. Justice Clayton
delivered the opinion of the court.
This was an action of debt founded upon a bill single, a promissory note, and an open account, for goods sold. There was a judgment by default, and a final judgment rendered without a jury to inquire of damages. This raises the sole question in the cause.
It was no doubt competent to the court to enter up a final judgment, without the intervention of a jury, upon the bill single, and promissory note. This is authorized by the statute. H. & H. 616, sec. 9. But where the amount is not ascertained by an instrument of writing, nor is a sum certain, there a jury is necessary. This produces a reversal of the judgment below.
Judgment reversed.